MONROE, Judge,
concurring specially.
I agree that this case must be remanded for the trial court to make specific findings of fact regarding legal causation. I write only to point out that the law requires us to remand this case because, in workers’ compensation cases, “the trial court ‘is required to make findings of fact and conclusions of law, and these findings should encompass each and every issue presented to and litigated in the trial court; where this is not done, the judgment should be reversed.’” Ex parte Valdez, 636 So.2d 401, 404 (Ala.1994) (quoting Thompson & Co. Contractors v. Cole, 391 So.2d 1042, 1045 (Ala.Civ.App.1980)). See also, Dun & Bradstreet Corp. v. Jones, 678 So.2d 181 (Ala.Civ.App.1996).